Citation Nr: 0601067	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left hand 
condition.


REPRESENTATION

Veteran Represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1989 to 
November 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The veteran requested a hearing with the RO.  A hearing was 
scheduled for October 22, 2004, but the veteran requested 60 
additional days to obtain documentation pertaining to his 
appeal.  The veteran failed to appear for scheduled hearings 
in July and November 2005. 


FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO denied service 
connection for a left hand condition; after the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not appeal the March 1995 
decision. 

2.  Evidence presented since the March 1995 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for the veteran's 
left hand condition.


CONCLUSIONS OF LAW

1.  The March 1995 rating decision, which denied entitlement 
to service connection for a left hand condition, is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005).

2.  Evidence received since the March 1995 rating decision is 
not new and material and the claim of entitlement to service 
connection for a left hand condition may not be reopened.  38 
U.S.C.A. §§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received VCAA notification 
prior to the initial unfavorable agency decision on October 
2002.  The RO provided the veteran 38 U.S.C.A. § 5103(a) 
notice to his new and material claim in letters dated August 
2002 and January 2005, which informed him that he could 
provide evidence or location of such and requested that he 
provide any evidence in his possession.  In addition, the 
July 2003 statement of the case (SOC) and July 2005 
supplementary statement of the case (SSOC) provided the 
veteran with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The VCAA letters, the SOC and the SSOC specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
Veteran's Center, service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The veteran stated that he received medical treatment at the 
U.S. Naval Hospital in Great Lakes for his hand in 1989.  The 
RO requested and received the veteran's in-patient medical 
records for this time period.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  
 



New and Material Evidence

In December 1994, the veteran applied for service connection 
for his left hand condition.  The evidence before the RO 
prior to the March 1995 rating decision included service 
records, service medical records, including dental records, 
and written statements.  There was no evidence of a hand 
injury or treatment to the hand.  Additionally, there was no 
evidence showing a current diagnosis of a left hand 
condition. 

Based upon the above information, the RO denied the claim in 
a March 1995 rating decision.  The RO notified the veteran of 
his right to appeal.  However, the veteran did not file a 
timely appeal.  Therefore, the March 1995 rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2005).  

In July 2002, the veteran applied to reopen the claim of 
service connection for his left hand condition.  The veteran 
noted that he was treated for his hand injury in November or 
December 1989 at the U.S. Naval Hospital in Great Lakes.  The 
RO requested and received the records from the hospital for 
the period from November 1989 to February 2000.  The records 
showed that the veteran was treated for a foot injury in 
November 1989 after stepping on a nail while home on leave.  
There is no evidence of any treatment for the hand.  The 
veteran did not submit or advise VA of any other treatment 
records available showing a left hand condition.  Moreover, 
there are no current records showing any treatment for a left 
hand condition of record.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) West (2002 & Supp. 2005); 39 C.F.R. §§ 3.160(d), 
20.302(a) (2005).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 30 U.S.C.A. § 5108 (West 
2002 & Supp 2005).

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Upon review, the Board finds that the evidence submitted 
since the March 1995 decision is not new and material. The 
evidence is new, as it was not previously submitted to the 
RO.  However, the evidence is not material. As noted, the in-
patient service medical records do not relate to any 
treatment to the veteran's hand.  There is no evidence of a 
left hand injury in the record.  Additionally, there is no 
diagnosis of a current left hand condition.  Therefore, the 
evidence does not raise a reasonable possibility of 
substantiating the claim of service connection for a left 
hand condition.

Accordingly, the Board finds that the evidence is neither new 
nor material. 38 C.F.R. § 3.156(a).  Thus, the claim of 
entitlement to service connection for a left hand condition 
is not reopened.  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).



ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for a left hand 
condition, and the appeal is denied.




	                       
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


